Rothrock, J.
l. practice preme court, The questions presented by appellant arise upon certain matters of fact, and which can only be deterrnined by an examination of the evidence. Counsel for appellee insist, in an abstract filed by them, and in argument and by motion, that the cause can neither be tried de novo nor upon error, because there is no certificate of the trial judge to the evidence offered and introduced upon trial, and no bill of exceptions nor assignment of errors.
The point seems to be well taken. It is true the abstract of appellant recites that it is an abstract of all the evidence offered and used on the trial. Ordinarily this would be sufficient if not denied. But the appellees by an additional abstract deny such recital and insist that no certificate of the trial judge to the evidence was ever made and signed, and deny that the evidence was presented by a bill of exceptions. In this state of the record it was incumbent on^the appellant to show by an amended abstract that such certificate or bill of exceptions was made and filed in proper time.
The decree of the District Court must be
Arrirmrd.